Order filed, February 1, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01115-CV
                                 ____________

  GIOVANNY VASQUEZ, SUBSTITUTE TRUSTEE OF THE BEATRICE
         RAMON 2007 IRREVOCABLE TRUST, Appellant

                                         V.

    RELIASTAR LIFE INSURANCE COMPANY, ING LIFE CLAIMS,
  STEVEN BISHOP AND INTEGRIPLAN FINANCIAL GROUP, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-38805


                                     ORDER

      The reporter’s record in this case was due January 18, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Susan Leediker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM